Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
 	2.	The amendment filed 09/17/2021 has been received and considered. Claims 1-15 are presented for examination.

Allowable Subject Matter
3. 	Claim 1-15 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
While Neave (US 20070168169 A1) teaches A method for performing a field operation of a field including identifying, inside a volume of interest representing a portion of the field, that a first surface segment is truncated by a second surface segment, wherein each of the first surface segment and the second surface segment corresponds to a geological feature in the field,  generating an extended first surface segment comprising the first surface segment and a first extension of the first surface segment, and the first extension of the first surface segment is an addition to an incomplete surface segment, generating a plurality of compartments by dividing 
Klinger et al. (US 20150066460 A1) teaches generating, based at least on a first implicit function, an extended first surface segment comprising the first surface segment and a first extension of the first surface segment, 
Wu et al. (US 20130246031 A1) teaches wherein the first implicit function is generated based on a distance gradient,
Tertois et al. (US 9536022 B1) discloses modeling faults in the surface using a signed distance to points of modeled fault surface, 
none of the prior art of record discloses method for modeling structural volume segmentation, including:
 (Claim 1) “wherein the first implicit function is generated based on a distance gradient that maps points in the volume of interest to a signed distance to the first surface segment, and the first extension of the first surface segment is an addition to an incomplete surface segment generated based on the signed distance;’”,
(Claim 8) “wherein the first implicit function is generated based on a distance gradient that maps points in the volume of interest to a signed distance to the first surface segment, and the first extension of the first surface segment is an addition to an incomplete surface segment generated based on the signed distance;”, and 
in combination with the remaining elements and features of the claimed invention.   
. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Huang et al. (US 20180031719 A1) discloses a method for generating a subsurface model including faults using a signed distance function.
	Mallet et al. (US 20130262052 A1) discloses generating an implicit function for geological data representing a fault network using given two nodes of the 3D mesh.
Orbay et al. (US 10083264 B1) discloses methods for implicit surface modeling using signed distances.
	Huang et al. (US 20090248374 A1) discloses modeling a reservoir response in a subsurface system using a signed distance function that returns the signed distance of the location to the subsurface feature.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146